DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
A complete action on the merits of claims 1-11 follows below. 

Information Disclosure Statement
The information disclosure (IDS) submitted 8/05/2019 has been considered by the Examiner.
Claim Objections
Claims1-11 are objected to because of the following informalities:  
In claim 1 line 1, amend “Therapeutic splint” to recite --A therapeutic splint--.  
In claims 2-11 line 1 amend “Therapeutic splint” to recite –The therapeutic splint.—
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “immobilization means” in claim10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 10 recites the term “immobilization means”: When referring to the specification, “immobilization means” is seen as a rigid part of adapted and variable shape and size to be inserted into said housings of the splint, for example, and without limitation, a metal plate or strip [0039].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branch (2007/0255187). 
Regarding claim 1, Branch teaches a therapeutic splint for the treatment of one or more joint areas of a patient (Figs 1-5 [0037] the device comprises a brace adapted to apply pressure to an injured area and hold it in place), the splint  including longitudinal housing extending along a longitudinal axis (L) and arranged parallel to this longitudinal axis (L) (Figs 4, pocket 420 parallel with respect to the leg or Fig. 5, pocket 520 parallel with respect to the torso); one or more modular cartridges with therapeutic effect suitable for being arranged in said housings according to said joint area(s) to be treated ([0044] heat or cold packs received within the pockets. Heat or cold packs 50 received in pocket 40), wherein,
- the splint further includes at least one transverse and/or oblique housing extending along one or more transverse and/or oblique axes (O), respectively, with respect to said longitudinal axis (L) of the splint (Fig. 4 pocket 420 perpendicular to leg and Fig. 5 pocket 540 on arm oblique with respect to torso), 
- the transverse and/or oblique housing is arranged so as to cover an area extending around a joint to be treated (Fig. 4 ankle, Fig. 5 shoulder), and 
- the modular cartridge or cartridges are arranged in said transverse and/or oblique housings according to said joint area(s) to be treated ([0044] heat or cold packs received within the pockets).
While Branch teaches one longitudinal housing it does not explicitly teach longitudinal housings in the embodiment in Figs 4-5. 
However, Branch in the embodiments in Figs 1-3 teaches longitudinal housings (40). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include more than one longitudinal housing that is arranged parallel to the longitudinal axis for the purpose of receiving thermal therapy in more than one location as desired. 
Regarding claim 2, Branch teaches the limitations of claim 1 and wherein the cartridge(s) have a predetermined shape and size and are adapted to the dimensions of the longitudinal housings (Fig. 1 illustrates the size and shape of the rectangular cold or heat pack 50 is sized and adapted to the dimensions of the longitudinal pocket 40. It is the position of the Examiner that such sizing and shaping of the rectangular pack would exist for the longitudinal and transverse pockets in Fig. 4). 
Regarding claim 3, Branch teaches the limitations of claim 1 and wherein the cartridge includes a thermotherapy effect for heat transfer treatment ([0044] heat or cold packs received within the pockets).
Regarding claim 4, Branch teaches the limitations of claim 3 and wherein at least one heating effect cartridge is arranged in said longitudinal housing and/or at least one cooling effect cartridge is arranged in said transverse and/or oblique housing of the splint ([0044] heat or cold packs received within the pockets).
Regarding claim 5, Branch teaches the limitations of claim 1 and wherein the cartridge has a straight or curved shape (Fig. 1 illustrates the cartridge 50 has straight shape).
Regarding claim 6, Branch teaches the limitations of claim 1 and wherein the cartridge is reusable (the cartridges 50 are capable of being reused).
Regarding claim 11, Branch teaches the limitations of claim 1, and wherein the splint is a therapeutic effect immobilization wrap and is wrapped around the anatomical area to be treated ([0037] the device comprises a brace adapted to apply pressure to an injured area and hold it in place). 
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branch (2007/0255187) in view of Cropper (2007/0060854). 
Regarding claim 7, Branch teaches the limitations of claim 1. Branch generally provides for an attachment (strap may be affixed to the device within stitching on one side and a hook and loop fastener or adhesive on the opposite side [0047]). Branch does not teach wherein the splint includes the attachment with one or more other adjacent splints to treat a larger anatomical area.
However, Cropper teaches a device within the same field of invention (form fitting brace) comprising one or more adjacent splints and an attachment (first brace foot portion15 and second brace 21 ankle portion and attachments attached via strap and attachment portions 51 and 53 [0045] Figs 3-4 hook and loop fasteners ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for an attachment with one or more adjacent splints for the purposes of provided superior yet comfortable support [0002]. 
Regarding claim 8, Branch in view of Cropper teaches the limitations of claim 7 and wherein the attachment is at least one of a fastener, a hook, a staple, laces, a zipper, Velcro tape (scratch), a self-adhesive fabric or combinations thereof ([0015] the first end of the stabilizing strap comprises either hook or loop material on one side for attachment to the sock, and either hook or loop material on a second side for attachment to a mid-portion of the stabilizing strap once the strap is wrapped around the foot portion).
Regarding claim 9, Branch in view of Cropper teaches the limitations of claim 7 and wherein the attachment extends over the entire circumference of the splint, parallel to the longitudinal axis (Fig. 4 the attachment strap comprising 51 wraps around the foot).
Cropper is silent about explicitly disclosing the attachment is parallel to the longitudinal axis. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide for the attachment such that it is parallel to the longitudinal axis as desired since it would similarly provide for support and it would not change the function of providing attachment to one or more other adjacent splints.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branch (2007/0255187) in view of Koby (2005/0273030). 
Regarding claim 10, Branch teaches the limitations of claim 1.Branch does not teach wherein the splint includes one or more immobilization means arranged in said housing so as to totally or partially immobilize the anatomical area(s) of the patient.
However, Koby teaches a device within the same field of invention (splint) , comprising batten 26 that is removably inserted into sleeve 40 through opening 44 to form the wrist splint [0021].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the splint to include an immobilization means arranged in said housings since Koby provides  the semi-rigid nature of the batten accommodates various degrees of restraints and support and allows the wearer to find, by experimentation, the neutral position that is most effective in relieving pain [0021].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.E/Examiner, Art Unit 3794                


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794